Citation Nr: 1024340	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased initial evaluation for laxity 
of the right knee, currently evaluated at 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

Please note that the correct spelling of the Veteran's first 
name is as noted above.  

The issues of service connection for a right foot condition, 
spider bite residuals, carpal tunnel syndrome, and whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for a broken toe have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The veteran served on active duty from February 1980 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of August 2004, which denied entitlement to an increased 
rating for degenerative joint disease of the right knee, and 
June 2005, which granted service connection for laxity of the 
right knee, and assigned a separate 20 percent rating for 
that condition.  

Although the Veteran withdrew, in writing, her appeal as to 
the issue of an increased rating for degenerative joint 
disease of the right knee in June 2005, and her substantive 
appeal, received in February 2006, was not timely as to that 
issue, the Board finds an appeal as to that issue has been 
properly perfected because almost immediately after her June 
2005 appeal withdrawal, in July 2005, she indicated that this 
withdrawal had been based on her belief that the separate 20 
percent rating for laxity of the right knee, granted in June 
2005, would result in an increase in her overall rating.  Due 
to the way ratings are combined, however, the additional 20 
percent rating did not affect her overall service-connected 
disability rating of 90 percent.  See 38 C.F.R. § 4.25 
(2009).  Since her withdrawal was based on an erroneous 
impression of the result of the grant of compensation for a 
separate right knee condition, and since she immediately 
notified VA of this fact, the Board finds that as to the 
issue of an increased rating for degenerative joint disease 
of the right knee, her appeal was reinstated, and, moreover, 
statements received in July 2005 and August 2005 may be 
construed as a substantive appeal as to the right knee 
degenerative joint disease issue, as well as a notice of 
disagreement as to the 20 percent rating assigned for the 
right knee laxity.  An appeal as to the latter issue was 
subsequently perfected; therefore, both of those issues are 
properly before the Board.  

The Veteran did not attempt to reinstate other issues she had 
appealed at the time of the June 2005 withdrawal of appeal, 
however.  Moreover, she did not submit a timely substantive 
appeal as to those issues, namely, an increased rating for 
degenerative joint disease of the cervical spine, and service 
connection for a Caesarean section scar; accordingly, those 
issues are not on appeal.  

In February 2008, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).  
The appeal was remanded in December 2008.

Entitlement to an increased evaluation for degenerative 
changes with chronic sprain of the right knee (also claimed 
as loss of use for right foot/ankle), currently evaluated at 
10 percent disabling.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2010, after the case had been forwarded to the Board 
from the AMC, additional evidence and information was 
received from the appellant.  She stated that she receives 
physical therapy three times a week from Therapy Direct.  
Particularly since, in February 2010, she stated that the VA 
examination did not reflect her condition 24 hours a day, 
seven days as week, including at times when her knee locked 
up or gave way, these records, which would provide a more 
longitudinal perspective, must be obtained.  In addition, she 
submitted additional medical evidence, which was not 
accompanied by a waiver of initial RO consideration.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The service-connected right knee degenerative joint disease 
disability is listed in the rating sheet as "degenerative 
changes with chronic sprain, right knee (also claimed as loss 
of use for right foot/ankle)."  The inclusion of "claimed" 
right foot and ankle conditions in this coding is erroneous, 
because (a) if service-connected, the conditions would be 
rated as foot and ankle conditions, NOT as degenerative 
changes of the knee, and (b) the claims were not adjudicated 
at that time; a "claimed" foot or ankle condition, whether 
a direct or secondary claim, must be adjudicated, not simply 
left in some limbo as a "claimed" disability.  

The error appears to stem from the Veteran's increased rating 
claim, received in February 2004, in which she identified 
symptomatology of loss of use of the right foot and ankle 
along with knee symptoms.  Correctly, the April 2004 notice 
letter sent in compliance with Veterans Claims Assistance Act 
of 2000 (VCAA) informed her that she was not service-
connected for these conditions, and her claim was a new 
claim.  Subsequently, however, the RO did not address those 
issues as service connection issues, but included "claimed 
as loss of use for right foot/ankle" in the description of 
the degenerative changes of right knee disability.  Later, in 
a December 2006 rating decision, service connection for a 
right ankle condition was denied, but the service-connected 
right knee degenerative changes disability continued to 
include "(claimed as loss of use for right foot/ankle)," an 
error which was unfortunately perpetuated in the prior Board 
remand; the Board regrets this error.  To avoid future 
confusion, the parenthetical phrase "(claimed as loss of use 
for right foot/ankle)" must be removed from the rating code 
description of the service-connected right knee degenerative 
changes condition.  Service connection for a right ankle 
condition was denied in December 2006, but the issue of 
service connection for a right foot condition must be 
developed and adjudicated by the RO, as noted above in the 
INTRODUCTION.  


Accordingly, the case is REMANDED for the following action:

1.  After securing necessary 
authorizations, obtain all records of 
therapy and/or evaluations of the right 
knee from Therapy Direct (see address in 
February 2006 statement from C. Hussey, 
P.T.) from January 2004 to the present.  
All efforts to obtain these records must 
be documented in the claims file.  

2.  After ensuring that the above 
development has been completed, and that 
any additional notice and/or development 
deemed necessary has been undertaken, 
readjudicate the claims for higher ratings 
for degenerative joint disease of the 
right knee and laxity of the right knee.  
The rating decision must remove "(claimed 
as loss of use for right foot/ankle)" 
from the rating code description of the 
service-connected right knee degenerative 
changes condition, following any necessary 
procedures for such action.  If any 
benefit sought remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case (SSOC), 
which summarizes and discusses all 
relevant evidence received since the last 
SSOC in May 2010, to include the statement 
and medical evidence received in May 2010, 
and afforded an opportunity to respond, 
before the case is returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



